Case 19-01298-5-JNC        Doc 684 Filed 08/09/20 Entered 08/09/20 10:15:37              Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

   IN RE:                                      )
                                               )                    Case No. 19-01298
   CAH ACQUISITION COMPANY 7, LLC, d/b/a       )
   PRAGUE COMMUNITY HOSPITAL,                  )                    Chapter 11
                                               )
   Debtor.                                     )
   ___________________________________________ )

          TRUSTEE’S STATUS REPORT ON STIMULUS FUNDS ATTESTATION

         NOW COMES Thomas W. Waldrep, Jr., the trustee (the “Trustee”) for the above-

  captioned debtor (the “Debtor,”) by and through undersigned counsel, and hereby submits this

  Status Report on the Motion for Order Confirming Trustee's Use of Stimulus Funds, Authorizing

  Transfer of Stimulus Funds, and Eliminating Trustee's and Estate's Liability for Use of Stimulus

  Funds [Dkt. No. 573] (the “Stimulus Motion”). In support thereof, the Trustee respectfully states

  as follows:

         1.      On May 4, 2020, the sale of substantially all of the Debtor’s assets was closed and

  those assets transferred to the purchaser, Transcendental Union with Love and Spiritual

  Advancement (“TULSA”). Since that date, TULSA has been operating the 25-bed hospital

  known as the Prague Community Hospital in Prague, Oklahoma.

         2.      On May 15, 2020, the Trustee filed the Stimulus Motion seeking an Order

  regarding the use of certain funds related to the COVID-19 coronavirus pandemic received by the

  Debtor from state and federal entities.

         3.      On August 4, 2020, as required by the United States Department of Health and

  Human Services, the Trustee timely attested to the receipt of the funds the Debtor received on

  May 6, 2020 ($2,896,348.19) (the “Funds”) through an online portal set up for such purpose.



                                                  1
Case 19-01298-5-JNC       Doc 684 Filed 08/09/20 Entered 08/09/20 10:15:37          Page 2 of 2




         4.     The Trustee did so because the Trustee and TULSA have agreed to a settlement in

  principal regarding the Funds and the Trustee expects to file an Amended Motion for Approval

  of Consent Order detailing such settlement with this Court next week.

         Respectfully submitted, this the 9th day of August, 2020.

                                       WALDREP LLP

                                       /s/ Jennifer B. Lyday
                                       Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                       Jennifer B. Lyday (NC Bar No. 39871)
                                       Francisco T. Morales (NC Bar No. 43079)
                                       101 S. Stratford Road, Suite 210
                                       Winston-Salem, NC 27104
                                       Telephone: 336-717-1440
                                       Telefax: 336-717-1340
                                       Email: notice@waldrepllp.com

                                       - and –

                                       HENDREN, REDWINE & MALONE, PLLC

                                       Jason L. Hendren (NC State Bar No. 26869)
                                       Rebecca F. Redwine (NC Bar No. 37012)
                                       4600 Marriott Drive, Suite 150
                                       Raleigh, NC 27612
                                       Telephone: 919-420-7867
                                       Telefax: 919-420-0475
                                       Email: jhendren@hendrenmalone.com
                                             rredwine@hendrenmalone.com

                                       Co-Counsel for the Trustee




                                                 2
